In a special proceeding under article 75 of the CPLR to confirm an arbitrator’s award dated February 17, 1972, the appeal is from a judgment of the Supreme Court, Westchester County, entered December 4, 1972, which granted respondent’s cross application to vacate the award and dismissed the petition to confirm the award. Judgment reversed, on the law, without costs; arbitration award confirmed; and cross application denied. Despite a comptroller’s opinion questioning the authority of a village to pay a shoe allowance to a policeman, the contractual agreement providing for such payment is lawful, since there is no statute prohibiting such payment. In the absence of an express legislative restriction, the public employer has the power to negotiate all terms and conditions of employment pursuant to the broad provisions of the Taylor Law (Board of Educ., Union Free School Dist. No. 3, Town of Huntington v. Associated Teachers of Huntington, 30 N Y 2d 122). Hopkins, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.